DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
Claim 4 recites the limitation “which is characterized in that the mapping function refers to not only the classical linear function, the classical nonlinear function, the classical random function, especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form, membership function, rule construction component, at least one clustering component of SDL model, or a mixture of multiple components.” The part of the limitation that recites “which is characterized in that the mapping function refers to not only the classical linear function …considering the effect of deep learning on improving the accuracy of pattern recognition” is textual description and does not positively recite and features of the invention. For purposes of examination, this part of the limitation will not be given any patentable weight. The part of the limitation which reads “The mapping function includes the components of mathematical operation form, membership function, rule construction component, at least one clustering component of SDL model, or a mixture of multiple components”, the Examiner will interpret the mapping function as including only one of the items listed from “the components of mathematical operation form, membership function, rule construction component, at least one clustering component of SDL model, or a mixture of multiple components”.
Claim 6 recites the limitation: “(2) The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function; or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value; or the maximum probability scale value; and then the result of the Gaussian distribution is mapped to the 2 large data set layer by the function mapping method; Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network.” For examination purposes, Examiner will interpret the limitation as requiring only one of the features listed in between the “or” statements.
Claim Objections
Claim 1-10 are objected to for being method claims but not having active steps. For example, Claim 1 recites “(1) At least one form of information including eigenvector value or Gaussian distribution of eigenvector value is mapped to data set layer by mapping function” which describes the characteristics instead of reciting active features of the claim. The claim should recite “(1) mapping, by a mapping function, at least one form of information including eigenvector value or Gaussian distribution of eigenvector value a data set layer 
Claim 1 is objected to for containing multiple sentences. Per MPEP 608.01(m), each claim should be a single sentence.  MPEP 608.01(m) says:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 1 objected to because of the following informalities:  the word “Then” is capitalized in “The all the eigenvectors are mapped to the data set layer through the mapping function, Then, in the data set layer, the probability space with the maximum probability is obtained through the probability scale self-organization.”. It appears the word “Then” should be in lowercase.  Appropriate correction is required.
Claims 2, 7, and 8 are objected to for containing multiple sentences. Per MPEP 608.01(m), each claim should be a single sentence.  MPEP 608.01(m) says:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claims 2, 7, and 8 objected to because of the following informalities:  the claims recite “the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model” and “the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model”. This appears to be redundant.  Appropriate correction is required.
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 4 and 9 are objected to because of the following informalities:  The claims recite “considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form,”. This is a run-on sentence. The limitation should recite “. Appropriate correction is required.
Claims 4 and 9 objected to because of the following informalities: The claims recite “especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form”. The letter ‘T’ in the word “The” is capitalized but should be lowercase. Appropriate correction is required.
Claims 5 and 10 objected to because of the following informalities: “which is characterized in that the probability space of the maximum probability withe maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm.”. it appears the limitation should recite “which is characterized in that the probability space of the maximum probability of the maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The claim recites “the this results”. It appears the claim should recite “ this results”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  Claim 6 recites the limitation: “Or The multiple training data of the eigenvalues is mapped to the data set layer”. The limitation should recite “or the multiple training data of the eigenvalues is mapped to the data set layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recites the acronym “SDL”. “SDL” is not defined. For examination purposes, Examiner will interpret the acronym as “super deep learning”.
Claim 1 recites the limitation " the probability space" in “(2) Through clustering algorithm of SDL model, the probability space of the maximum probability obtained by each eigenvector value will be the result of Gaussian distribution representing,”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the maximum probability value" in “(2) Through clustering algorithm of SDL model, the probability space of the maximum probability obtained by each eigenvector value will be the result of Gaussian distribution representing, that is, the maximum probability value and the maximum probability scale”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claim 1 recites the limitation "the maximum probability scale" in “(2) Through clustering algorithm of SDL model, the probability space of the maximum probability obtained by each eigenvector value will be the result of Gaussian distribution representing, that is, the maximum probability value and the maximum probability scale”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claim 1 recites the limitation " the data set layer" in “Then, in the data set layer, the probability space with the maximum probability is obtained through the probability scale self-organization.”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claim 1 recites the limitation "the output result" in “The result of Gaussian distribution representing the maximum probability space”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claim 1 recites the limitation " the probability space with the maximum probability " in “Then, in the data set layer, the probability space with the maximum probability is obtained through the probability scale self-organization”.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claim 1 recites the limitation “Gaussian distribution” in “The result of Gaussian distribution representing the maximum probability space, that is, the maximum probability value and maximum probability scale value is to output.” It is unclear whether the Gaussian distribution is referring the previous Gaussian distribution in “(1) At least one form of information including eigenvector value or Gaussian distribution of eigenvector value is mapped to data set layer by mapping function” or a different Gaussian distribution. For interpretation purposes, Examiner will interpret the limitation as the former. Claim 2-5 are dependent claims that do not cure the deficiencies and are rejected for the same reason.
Claims 2, 7, and 8 recite the limitation “the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model”. It is unclear if the SDL model is referring to the previous SDL model or a different one. For examination purposes, Examiner will interpret it as the former.
Claims 2, 7, and 8 recite the limitation " the fusion" in “the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model”.  There is insufficient antecedent basis for this limitation in the claim.
The term “best” in claims 2, 7, and 8 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, Examiner will interpret best as the solution giving the smallest degree of error.
Claims 2, 7, and 8 recite the limitation " the optimal clustering" in “the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, and 8 recite the limitation " the distances of probability space" in “the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, and 8 recite the limitation “probability space” in “the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space” and “the clustering of the results of each probability space of the eigenvalue is directly given”.  It is unclear whether the “probability space” in “the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space” is referring to the probability space in “(2) Through clustering algorithm of SDL model, the probability space of the maximum probability obtained by each eigenvector value will be the result of Gaussian distribution representing” of the independent claims 1 and 6 or a different probability space. For examination purposes, Examiner will interpret it as the former. It is unclear whether the “probability space” in “the clustering of the results of each probability space of the eigenvalue is directly given” is referring to the probability space of the independent claim or a different probability space. For examination purposes, Examiner will interpret it as the former.
Claims 2, 7, and 8 recite the limitation "the clustering of the results" in “the clustering of the results of each probability space of the eigenvalue is directly given”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, and 8 recite the limitation "the best solution " in “The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, and 8 recites the limitation "function mapping model" in “The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model”.  It is unclear whether the function mapping model is referring to the function mapping model in “the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model” of claims 2, 7, and 8 or a different function mapping model. For examination purposes, Examiner will interpret it as the former.
Claims 2, 7, and 8 recites the limitation “Gaussian distribution model” in “The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model”. It is unclear whether the Gaussian distribution model is referring to the Gaussian distribution model in “the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model” of claims 2, 7, and 8 or a different Gaussian distribution model. For examination purposes, Examiner will interpret it as the former.
Claim 3 recites the limitation “which is characterized in that the mapping function refers to: including linear function, non-linear function, random function, at least one of various mixed mapping functions.” It is unclear whether the mapping function refers to one of the functions listed or all of them. For interpretation purposes, Examiner will interpret the mapping function as referring to only one of “linear function, non-linear function, random function, at least one of various mixed mapping functions” since a function cannot be linear and non-linear at the same time.
Claim 4 and 9 recite the limitation "the deep learning SDG" in “especially according to the characteristics of the solution solved by the deep learning SDG”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 and 9 recite the limitation "the deep learning SDG". SDG is not defined. For examination purposes, Examiner will interpret “SDG” as “super deep learning” (SDL).
Claim 6 recites the limitation "The eigenvalues" in “The eigenvalues of information processing objects using modules with probability scale self-organizing, and the maximum probability eigenvalues are input to each node in the sensing layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the maximum probability eigenvalues" in “The eigenvalues of information processing objects using modules with probability scale self-organizing, and the maximum probability eigenvalues are input to each node in the sensing layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the sensing layer" in “The eigenvalues of information processing objects using modules with probability scale self-organizing, and the maximum probability eigenvalues are input to each node in the sensing layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the data set layer" in “The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the mapping function" in “The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the training data" in “or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites “SDL model” in “using clustering algorithm of SDL model between the data set layer and the neural layer”. It is unclear whether the SDL model is referring to the SDL model in “or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model” or a different SDL model. For examination purposes, Examiner will interpret it as the former. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites “eigenvalues” in “(1) The eigenvalues of information processing objects using modules with probability scale self-organizing, and the maximum probability eigenvalues are input to each node in the sensing layer; (2) The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function; or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”. It is unclear if the bolded eigenvalues refer to the eigenvalues in “(1) The eigenvalues of information processing objects using modules with probability scale self-organizing” or different eigenvalues. Examiner will interpret all the eigenvalues as referring to the same eigenvalues. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the probability scale self-organizing module" in “eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the perception layer" in “eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the neural layer" in “eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the result" in “and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation “Gaussian distribution of the maximum probability the maximum probability training value”. It is unclear what “the maximum probability the maximum probability training value” is. For examination purposes, Examiner will interpret it as “Gaussian distribution of the maximum probability training value”. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the result " in “and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the maximum probability" in “and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the maximum probability training value" in “and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the maximum probability scale value" in “(2) The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function; or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value; or the maximum probability scale value”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the function mapping method" in “and then the result of the Gaussian distribution is mapped to the large data set layer by the function mapping method”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "The multiple training data" in “Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the large dataset layer" in “and then the result of the Gaussian distribution is mapped to the large data set layer by the function mapping method”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "clustering algorithm" in “using clustering algorithm of SDL model between the data set layer and the neural layer”.  It is unclear whether the clustering algorithm is referring to “or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer” or a different clustering algorithm. For examination purposes, Examiner will interpret it as the former. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "SDL model" in “using clustering algorithm of SDL model between the data set layer and the neural layer”.  It is unclear whether the clustering algorithm is referring to “or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer” or a different clustering algorithm. For examination purposes, Examiner will interpret it as the former. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "the maximum probability values" in “Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation "maximum probability scale" in “Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network.”.  It is unclear whether the maximum probability scale is referring to “or the maximum probability scale value” since the word ‘value’ is omitted. For interpretation purposes examiner will interpret it as “the maximum probability scale value”. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
Claim 6 recites the limitation " the output values" in “Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7-10 are dependent claims that do no cure the deficiencies and are rejected for the same reason.
The term “large data set layer” in claim 6 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For interpretation purposes, Examiner interprets a large data set layer as a layer having more than one node.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-10 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 1 recites:
Step 2A, Prong 1
	“(1) At least one form of information including eigenvector value or Gaussian distribution of eigenvector value is mapped to data set layer by mapping function” (This step is a recitation of a mathematical concept.)
	“(2) Through clustering algorithm of SDL model, the probability space of the maximum probability obtained by each eigenvector value will be the result of Gaussian distribution representing, that is, the maximum probability value and the maximum probability scale. The maximum probability value and maximum probability scale value is mapped to the data set layer through the mapping function as the output result” (This step is a recitation of a mathematical concept.)
	“(3) The all the eigenvectors are mapped to the data set layer through the mapping function, Then, in the data set layer, the probability space with the maximum probability is obtained through the probability scale self-organization. The result of Gaussian distribution representing the maximum probability space, that is, the maximum probability value and maximum probability scale value is to output” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
	“the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
	“the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space” (This step is a recitation of a mathematical concept.)
	“the clustering of the results of each probability space of the eigenvalue is directly given” (This step is a recitation of a mathematical concept.)
	“the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
“which is characterized in that the mapping function refers to: including linear function, non-linear function, random function, at least one of various mixed mapping functions.” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
“which is characterized in that the mapping function refers to not only the classical linear function, the classical nonlinear function, the classical random function, especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form, membership function, rule construction component, at least one clustering component of SDL model, or a mixture of multiple components.” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
“which is characterized in that the probability space of the maximum probability withe maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm.” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
“(1) The eigenvalues of information processing objects using modules with probability scale self-organizing, and the maximum probability eigenvalues are input to each node in the sensing layer” (This step is a recitation of a mathematical concept.)
“(2) The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function; or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value; or the maximum probability scale value” (This is an alternative limitation because of the “or” statement. Examiner interprets this limitation as not being required by the claims.)
“and then the result of the Gaussian distribution is mapped to the large data set layer by the function mapping method” (This step is a recitation of a mathematical concept.)
“Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network” (This is an alternative limitation because of the “or” statement. Examiner interprets this limitation as not being required by the claims.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
	“the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
	“the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space” (This step is a recitation of a mathematical concept.)
	“the clustering of the results of each probability space of the eigenvalue is directly given” (This step is a recitation of a mathematical concept.)
	“the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
	“the clustering algorithm of SDL model is the fusion of function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
	“the optimal clustering of feature vectors is carried out through the probability scale self-organization and the distances of probability space” (This step is a recitation of a mathematical concept.)
	“the clustering of the results of each probability space of the eigenvalue is directly given” (This step is a recitation of a mathematical concept.)
	“the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
“which is characterized in that the mapping function refers to not only the classical linear function, the classical nonlinear function, the classical random function, especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form, membership function, rule construction component, at least one clustering component of SDL model, or a mixture of multiple components.” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1
“which is characterized in that the probability space of the maximum probability withe maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm.” (This step is a recitation of a mathematical concept.)
Step 2A, Prong 2
The claim does not have additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (“The Modeling of SDL Aiming at Knowledge Acquisition in Automatic Driving”) in view of Nakadai et al. (US-20200077218-A1).
Regarding Claim 1,
Gu teaches a simulated deep learning method based on SDL model has at least one of the following characteristics:
(1) At least one form of information including eigenvector value (pg. 6; 304 is obtained by the eigenvalues extracted from some area of the mapping images through unsupervised leaning.) or Gaussian distribution of eigenvector value is mapped to data set layer by mapping function; 
(2) Through clustering algorithm of SDL model (figure 1; Figure 1 shows clustering.), the probability space of the maximum probability obtained by each eigenvector value (pg. 11; At last, the high-order maximal probability eigenvalues extracted from the corresponding region will be assigned to the node N1 in the perception layer P1.) will be the result of … distribution representing, that is, the maximum probability value (pg. 7; A(G(n)) can be set as the characteristic value with the maximal probability, and M[G(n) , A(G(n))] can be the maximal probability scale whose center is A(G(n)).) and the maximum probability scale (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.). The maximum probability value and maximum probability scale value is mapped to the data set layer through the mapping function as the output result (pg. 6; Based on the space mapping theory, the deep information in images surrounding cars and the high-order maximum probability of eigenvalues, which is able to represent the regional features and transcend the values derived from traditional statistics, can be extracted directly by mapping one image to many ones with geometric or physical models. And pg. 10; The results of every objective function, that is the probability distributions obtained by processing the objective functions represented in the Figure 6 from (a) to (f)through the machine learning (ML1) in the Figure 5, will be used to calculate the distance from a node in the Euclidean space to the center of probability distribution in the probability space based on the Figure 1, the formula 2 and 3, which leaps over the Euclidean space to the probability space. At last, the final result will be sent to every node (N2) of the neural layer (P2) in the Figure 5.); 
(3) The all the eigenvectors are mapped to the data set layer through the mapping function, Then, in the data set layer, the probability space with the maximum probability is obtained through the probability scale self-organization (pg. 7; The unsupervised machine-learning model showed in the Figure 4 is based on the theory of Self-organizing with a probability scale. And pg. 10; Based on the probability scale acquired by processing the final result with every node (N2) in the neural layer (P2) in the Figure 5 through the self-organizing machine learning, it is possible for us to make a decision to adjust the object function with the maximal probability scale.). 
While Gu teaches the maximum probability value and maximum probability scale value Gu does not explicitly disclose
The result of Gaussian distribution representing the maximum probability space,
However, Nakadai (US 20200077218 A1) teaches
The result of Gaussian distribution representing the maximum probability space (para [0282] A probability distribution that the second probability follows is not limited to the multi-dimensional Gaussian function and may be a multi-dimensional probability distribution giving a maximum value for a certain reference value within a multi-dimensional space such as a derivative of a multi-dimensional logistic function.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the SDL model of Gu with the gaussian distribution of Nakadai.
Doing so would allow for accurate estimation of three dimensional data (para [0009]).
Regarding Claim 2,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 1. Gu further teaches which is characterized in that: 
the clustering algorithm of SDL model is the fusion of function mapping model (pg. 5; As the Figure 2(a) showed, mapping a complex problem to n spaces can be called the actinoid mapping[8]~[12] . ) and Gaussian distribution model (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the optimal clustering of feature vectors is carried out through the probability scale self-organization (pg. 7; It is because of the introduction of maximal probability scale M[G(n) , A(G(n))] and the self-organizing calculation method taking M[G(n) , A(G(n))] as a reference that the model of Self-organizing based on a probability scale can get a breakthrough.) and the distances of probability space (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the clustering of the results of each probability space of the eigenvalue is directly given (pg. 11; And then the mapping images will be divided into many regions, while every region corresponds to an unsupervised learning ML1. At last, the high-order maximal probability eigenvalues extracted from the corresponding region will be assigned to the node N1 in the perception layer P1.); 
the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model (pg. 3; The Figure 1 is the schematic diagram of best classification for probability space. As shown in the Figure 1, the main problem, which AI need to solve nowadays, is to get the probability distribution of the object function through machine learning and then decide which probability distribution is closest to a point in the space, that is solving the problem of best classification of probability space in the Euclidean space.).
Regarding Claim 3,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 1.
	Gu and Nakadai do not explicitly disclose 
which is characterized in that the mapping function refers to: including linear function, non-linear function, random function, at least one of various mixed mapping functions.
However, Chen (US 20210397953 A1) teaches
which is characterized in that the mapping function refers to: including linear function, non-linear function, random function, at least one of various mixed mapping functions (para [0078] The whole depth neural network may be regarded as a non-linear mapping function, which is a stack of displacement layers, convolution layers, activation layers, pooling layers and/or some other customized network layers, and is used to learn the non-linear mapping between input data of the deep neural network and corresponding labels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the SDL model of Gu and Nakadai with the mapping function of Chen.
Doing so would allow for improving the operation efficiency of the neural network (para [0097]).

Regarding Claim 4,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 1. Gu further teaches which is characterized in that the mapping function refers to not only the classical linear function, the classical nonlinear function, the classical random function, especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form (pg. 4; The formula about the distance leaping over the Euclidean space to the probability space can be developed according to the lemma 2.), membership function (pg. 5; figure 5;  With the astriction mapping, it is possible to map the multi-objective functions into a membership fuzzy space so as to get the optimal control point in the unified form.), rule construction component (pg. 5; People are aware that there is a determined control point which makes the automatic driving different. Therefore, it is impossible for the traditional methods to solve the problem with multi-target functions, such as safe driving, headway distance control and comfort driving, while the speed of the automatic vehicle is changing in the complicated road.), at least one clustering component of SDL model (figure 1), or a mixture of multiple components.
Regarding Claim 5,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 1. Gu further teaches which is characterized in that the probability space of the maximum probability withe maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm (pg. 7; It is because of the introduction of maximal probability scale M[G(n) , A(G(n))] and the self-organizing calculation method taking M[G(n) , A(G(n))] as a reference that the model of Self-organizing based on a probability scale can get a breakthrough.).
Regarding Claim 6,
Gu teaches a simulated deep learning method based on SDL model is realized through the following steps:
(1) The eigenvalues of information processing objects using modules (pg. 5-6; The deep information in the environmental images of cars can be extracted by applying the geometric and physical mapping models. 304 is obtained by the eigenvalues extracted from some area of the mapping images through unsupervised leaning.) with probability scale self-organizing (pg. 7; The unsupervised machine-learning model showed in the Figure 4 is based on the theory of Self-organizing with a probability scale.), and the maximum probability eigenvalues are input to each node in the sensing layer (fig. 3; pg. 6; 304 is obtained by the eigenvalues extracted from some area of the mapping images through unsupervised leaning. 305 is a perception layer in neural network and 306 is a node in this perception layer.); 
(2) The eigenvalues input to each node of the sensing layer are mapped to the data set layer through the mapping function; 
or the training data of multiple eigenvalues are input into the sensing layer, and using clustering algorithm of SDL model, eigenvalues data is trained by the probability scale self-organizing module between the perception layer and the neural layer, and the result is can represent the Gaussian distribution of the maximum probability the maximum probability training value; 
or the maximum probability scale value (pg. 7; The maximal probability scale M can also be introduced as the Euclidean Distance scale, such as Manhattan Distance scale, Chebyshev Distance scale, Minkowski Distance scale, Cosine scale according to non-probability space.); and 
then the result of the …distribution is mapped to the large data set layer (pg. 10; The results of every objective function, that is the probability distributions obtained by processing the objective functions represented in the Figure 6 from (a) to (f)through the machine learning (ML1) in the Figure 5, will be used to calculate the distance from a node in the Euclidean space to the center of probability distribution in the probability space based on the Figure 1, the formula 2 and 3, which leaps over the Euclidean space to the probability space. At last, the final result will be sent to every node (N2) of the neural layer (P2) in the Figure 5.) by the function mapping method (pg. 5; The Figure 2 is the schematic diagram of two space-map methods of solving complex problems. As the Figure 2(a) showed, mapping a complex problem to n spaces can be called the actinoid mapping[8]~[12] .); 
Or The multiple training data of the eigenvalues is mapped to the data set layer, using clustering algorithm of SDL model between the data set layer and the neural layer, to the maximum probability values and maximum probability scale of the Gaussian distribution can be obtained, the this results as the output values of neural network.
Gu does not explicitly disclose the result of the Gaussian distribution
However, Nakadai (US 20200077218 A1) teaches
the result of the Gaussian distribution (para [0282] A probability distribution that the second probability follows is not limited to the multi-dimensional Gaussian function and may be a multi-dimensional probability distribution giving a maximum value for a certain reference value within a multi-dimensional space such as a derivative of a multi-dimensional logistic function.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the SDL model of Gu with the gaussian distribution of Nakadai.
Doing so would allow for accurate estimation of three dimensional data (para [0009]).
Regarding Claim 7,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 6. Gu further teaches which is characterized in that: 
the clustering algorithm of SDL model is the fusion of function mapping model (pg. 5; As the Figure 2(a) showed, mapping a complex problem to n spaces can be called the actinoid mapping[8]~[12] . ) and Gaussian distribution model (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the optimal clustering of feature vectors is carried out through the probability scale self-organization (pg. 7; It is because of the introduction of maximal probability scale M[G(n) , A(G(n))] and the self-organizing calculation method taking M[G(n) , A(G(n))] as a reference that the model of Self-organizing based on a probability scale can get a breakthrough.) and the distances of probability space (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the clustering of the results of each probability space of the eigenvalue is directly given (pg. 11; And then the mapping images will be divided into many regions, while every region corresponds to an unsupervised learning ML1. At last, the high-order maximal probability eigenvalues extracted from the corresponding region will be assigned to the node N1 in the perception layer P1.); 
the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model (pg. 3; The Figure 1 is the schematic diagram of best classification for probability space. As shown in the Figure 1, the main problem, which AI need to solve nowadays, is to get the probability distribution of the object function through machine learning and then decide which probability distribution is closest to a point in the space, that is solving the problem of best classification of probability space in the Euclidean space.).
Regarding Claim 8,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 6. Gu further teaches which is characterized in that: 
the clustering algorithm of SDL model is the fusion of function mapping model (pg. 5; As the Figure 2(a) showed, mapping a complex problem to n spaces can be called the actinoid mapping[8]~[12] . ) and Gaussian distribution model (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the optimal clustering of feature vectors is carried out through the probability scale self-organization (pg. 7; It is because of the introduction of maximal probability scale M[G(n) , A(G(n))] and the self-organizing calculation method taking M[G(n) , A(G(n))] as a reference that the model of Self-organizing based on a probability scale can get a breakthrough.) and the distances of probability space (pg. 7; The maximal probability scale M is also the scale about statistical properties or distances of probability spaces, including Mahalanobis distance, functions based on Gaussian Processes, Wasserstein Distance scale, KL(Kullback-Leibler) Distance scale, P (Pearson) Distance scale, Probability Measure of Fuzzy Event, etc.); 
the clustering of the results of each probability space of the eigenvalue is directly given (pg. 11; And then the mapping images will be divided into many regions, while every region corresponds to an unsupervised learning ML1. At last, the high-order maximal probability eigenvalues extracted from the corresponding region will be assigned to the node N1 in the perception layer P1.); 
the clustering algorithm of the SDL model is the fusion of the function mapping model and the Gaussian distribution model. The clustering algorithm of the SDL model is used to get the best solution between function mapping model and Gaussian distribution model (pg. 3; The Figure 1 is the schematic diagram of best classification for probability space. As shown in the Figure 1, the main problem, which AI need to solve nowadays, is to get the probability distribution of the object function through machine learning and then decide which probability distribution is closest to a point in the space, that is solving the problem of best classification of probability space in the Euclidean space.).
Regarding Claim 9,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 6. Gu further teaches which is characterized in that the mapping function refers to not only the classical linear function, the classical nonlinear function, the classical random function, especially according to the characteristics of the solution solved by the deep learning SDG, considering the effect of deep learning on improving the accuracy of pattern recognition The mapping function includes the components of mathematical operation form (pg. 4; The formula about the distance leaping over the Euclidean space to the probability space can be developed according to the lemma 2.), membership function (pg. 5; figure 5;  With the astriction mapping, it is possible to map the multi-objective functions into a membership fuzzy space so as to get the optimal control point in the unified form.), rule construction component (pg. 5; People are aware that there is a determined control point which makes the automatic driving different. Therefore, it is impossible for the traditional methods to solve the problem with multi-target functions, such as safe driving, headway distance control and comfort driving, while the speed of the automatic vehicle is changing in the complicated road.), at least one clustering component of SDL model (figure 1), or a mixture of multiple components.
Regarding Claim 10,
Gu and Nakadai teach a simulated deep learning method based on SDL model according to claim 6. Gu further teaches which is characterized in that the probability space of the maximum probability withe maximum probability value and the maximum probability scale value is obtained by the probability scale self-organizing algorithm (pg. 7; It is because of the introduction of maximal probability scale M[G(n) , A(G(n))] and the self-organizing calculation method taking M[G(n) , A(G(n))] as a reference that the model of Self-organizing based on a probability scale can get a breakthrough.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20160078282 A1) – discloses maximum probability Gaussian distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121